Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Feider et al (US 2004/0055683 A1) in view of Suzuki (JP 62-59107) and further in view of Lopez (US 2006/0090826 A1).
Regarding claims 1-2, Feider depicts a pneumatic tire comprising a tread portion, a side wall portion, a buttress portion provided between the tread portion and the side wall portion and a recessed groove (24) provided in the buttress portion and extending along a tire circumferential direction (figures 7A-7D). However, Feider is silent to small holes lines provided in a tire width direction inner side of a contact ground end in the tread portion, wherein the 
Nonetheless, it is well known in the tire art to include a plurality of holes on a groove wall in an inner side in a tire width direction of a groove. Analogous art, Suzuki, depicts the use of holes in the shoulder region used to promote a uniformed ground pressure in order to suppress irregular wear generated in the shoulder land portion (pg. 2. Lines 38-44). Figure 3 depicts the first hole line and the second hole line provided at an interval in the tire width direction inner side at intervals along the tire circumferential direction.  
Applicant has added the claim limitation the small holes communicate with a side surface of the recessed groove and the side surface being provided along a depth direction of the recessed groove. Although Feider and Suzuki do not explicitly disclose the recessed grooves on the side surface provided along a depth direction, one ordinary skill in the art would recognize the commonality of this feature. Suzuki depicts in figure 2 the plurality of small holes in communication with the groove along the depth direction.  Analogous art, Lopez, further depicts tread having holes connected to wall of axial channels in figures 6-7. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire taught by Feider to include the smalls holes in direct communication with the side surface of the along a depth direction of the recessed groove, as depicted by Lopez, in order to substantially reduce operating temperatures in the protective rib and edge of the tread [0050]. 
Regarding claims 3 and 4, Suzuki discloses wherein the first small holes have a smaller opening area with respect to the tread portion than the second small holes (pg.2 lines 48-50) 
Regarding claim 5, Suzuki’s figure 4 depicts the first small holes and the second small holes are provided at positions shifted one another in the tire width direction. 
Regarding claim 6, Suzuki’s figure 4 depicts a depth direction of the first small holes and a depth direction of the second small holes are parallel to each other. 
Regarding claims 7-8, Suzuki depicts the small holes are recessed in a direction incline with respect to a direction perpendicular to a tire equatorial surface so as to be recessed toward a tire radial direction inner side as coming close to a depth direction inner side (figure 2) and wherein the small holes are recessed in a direction inclined with respect to a tire radial direction so as to be recessed toward a tire width direction outer side as coming close to a depth direction inner side (figures 2-3). 
Regarding claim 9, Suzuki discloses the opening of the small holes is 0.1-3° (pg.3 line 112). Suzuki’s angle falls into the acute angle range claimed by applicant.  
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. Applicant argues the cited prior arts fail to disclose the small holes are provided in the tread portion and the recessed groove are provided in the buttress portion and the further argues the combination of holes in communication with hidden grooves does not read on claimed limitation of small holes communicating with side surfaces of the recessed groove. Suzuki teaches the use of small holes on the side of the groove. Although Suzuki does not explicitly disclose the buttress location, one ordinary skill in the art would recognize that . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lopez (20060090827).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749